--------------------------------------------------------------------------------

Exhibit 10.3

CHINA OUMEI REAL ESTATE INC.

2010 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED SHARE AWARD

Capitalized but otherwise undefined terms in this Notice of Restricted Share
Award and the attached Restricted Share Award Agreement shall have the same
defined meanings as in the China Oumei Real Estate Inc. 2010 Equity Incentive
Plan (the “Plan”).

Grantee Name:     Address:  

You have been granted Restricted Shares subject to the terms and conditions of
the Plan and the attached Restricted Share Award Agreement, as follows:

  Date of Grant:             Vesting Commencement Date (if different from Date
of Grant):           Purchase Price per Share: [At least par value per share
($0. 002112)]             Total Number of Shares Granted:              
Agreement Date :               Vesting Schedule:    


--------------------------------------------------------------------------------

CHINA OUMEI REAL ESTATE INC.

2010 EQUITY INCENTIVE PLAN

RESTRICTED SHARE AWARD AGREEMENT

This RESTRICTED SHARE AWARD AGREEMENT (“Agreement”), dated as of the Agreement
Date specified on the Notice of Restricted Share Award is made by and between
CHINA OUMEI REAL ESTATE INC., a Cayman Islands company (the “Company”), and the
grantee named in the Notice of Restricted Share Award (the “Grantee,” which term
as used herein shall be deemed to include any successor to Grantee by will or by
the laws of descent and distribution, unless the context shall otherwise
require). Capitalized terms used but not otherwise defined in this Agreement
have the meanings ascribed to them in the China Oumei Real Estate Inc. 2010
Equity Incentive Plan (the “Plan”).

BACKGROUND

Pursuant to the Plan, the Company, acting through the Administrator, approved
the issuance to Grantee, effective as of the date set forth above, of an award
of the number of Restricted Shares (“Restricted Shares”) as is set forth in the
attached Notice of Restricted Share Award (which is expressly incorporated
herein and made a part hereof, the “Notice of Restricted Share Award”), upon the
terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual premises and undertakings
hereinafter set forth, the parties agree as follows:

1. Grant and Purchase of Restricted Shares. The Company hereby grants to
Grantee, and Grantee hereby accepts and purchases, the number of Restricted
Shares set forth in the Notice of Restricted Share Award.

2. Shareholder Rights.

(a) Voting Rights. Until such time as all or any part of the Restricted Shares
are forfeited to the Company under this Agreement, if ever, Grantee (or any
successor in interest) has the rights of a shareholder, including voting rights,
with respect to the Restricted Shares subject, however, to the transfer
restrictions or any other restrictions set forth in the Plan.

(b) Dividends and Other Distributions. During the period of restriction,
Participants holding Restricted Shares are entitled to all regular cash
dividends or other distributions paid with respect to all Shares while they are
so held. If any such dividends or distributions are paid in Shares, such Shares
will be subject to the same restrictions on transferability and forfeitability
as the Restricted Shares with respect to which they were paid.

2

--------------------------------------------------------------------------------

3. Vesting of Restricted Shares.

(a) The Restricted Shares are restricted and subject to forfeiture, as defined
in Section 2 of the Plan (including a right in the Company to repurchase
Restricted Shares for the price paid by Grantee) (“Forfeiture”), until vested.
The Restricted Shares which have vested and are no longer subject to Forfeiture
are referred to as “Vested Shares.” All Restricted Shares which have not become
Vested Shares are referred to as “Nonvested Shares.”

(b) Restricted Shares will vest and become nonforfeitable in accordance with the
vesting schedule contained in the Notice of Restricted Share Award.

(c) In the event of a Change in Control, the Administrator, in its discretion,
may accelerate the time at which all or any portion of Grantee’s Restricted
Shares will vest..

(d) Nonvested Shares may not be sold, transferred, assigned, pledged, or
otherwise disposed of, directly or indirectly, whether by operation of law or
otherwise. The restrictions set forth in this Section will terminate upon a
Change in Control.

4. Forfeiture of Nonvested Shares. Except as otherwise provided in this
Agreement, if Grantee's service with the Company ceases for any reason, any
Nonvested Shares will be subject to Forfeiture to the Company; provided,
however, that the Administrator may cause any Nonvested Shares immediately to
vest and become nonforfeitable in its sole discretion.

(a) Legend. Each certificate evidencing Restricted Shares granted pursuant to
the Notice of Restricted Share Award may bear a legend substantially as follows:

“THE SALE OR OTHER TRANSFER OF THE SHARES EVIDENCED BY THIS CERTIFICATE, WHETHER
VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW, IS SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AS SET FORTH IN THE CHINA OUMEI REAL ESTATE INC. 2010
EQUITY INCENTIVE PLAN AND IN A RESTRICTED SHARE AWARD AGREEMENT. A COPY OF SUCH
PLAN AND SUCH AGREEMENT MAY BE OBTAINED FROM CHINA OUMEI REAL ESTATE INC.”

(b) Escrow of Nonvested Shares. The Company has the right to retain the
certificates evidencing Nonvested Shares in the Company’s possession until such
time as all restrictions applicable to such Shares have been satisfied.

(c) Removal of Restrictions. The Participant is entitled to have the legend
removed from certificates evidencing Vested Shares.

5. Recapitalizations, Exchanges, Mergers, Etc. The provisions of this Agreement
apply to the full extent set forth herein with respect to any and all shares of
the Company or successor of the Company which may be issued in respect of, in
exchange for, or in substitution for the Restricted Shares by reason of any
share dividend, split, reverse split, combination, recapitalization,
reclassification, merger, consolidation or otherwise which does not terminate
this Agreement. Except as otherwise provided herein, this Agreement is not
intended to confer upon any other person except the parties hereto any rights or
remedies hereunder.

6. Grantee Representations.

3

--------------------------------------------------------------------------------

Grantee represents to the Company the following:

(a) Acknowledgement of Terms. Grantee acknowledges that Grantee has received,
read and understood the Plan and the Agreement and agrees to abide by and be
bound by their terms and conditions.

(b) Restrictions on Transfer. Grantee acknowledges that the Restricted Shares to
be issued to Grantee must be held indefinitely unless subsequently registered
and qualified under the Securities Act of 1933, as amended (the “Act”), or
unless an exemption from registration and qualification is otherwise available.
Grantee hereby covenants and agrees with the Company that (i) Grantee is
purchasing the Restricted Shares for Grantee’s own account and not with a view
to the resale or distribution thereof, (ii) any subsequent offer for sale or
sale of any such Restricted Shares shall be made either pursuant to either (x) a
registration statement under that Act, which registration statement shall have
become effective and shall be current with respect to the Restricted Shares
being offered and sold, or (y) an exemption from the registration statement
requirements of that Act, including the provisions of Regulation S promulgated
under the Act (“Regulation S”), provided that Grantee is not a U.S. person (as
defined in Regulation S) and is not acquiring the Restricted Shares for the
account or benefit of a U.S. person, will resell the Restricted Shares only in
accordance with the provisions of Regulation S and will not engage in any
hedging transactions with regard to the Restricted Shares unless in compliance
with the Act, but in claiming the exemption in (y), Grantee shall, prior to any
offer for sale or sale of such Restricted Shares, obtain a favorable written
opinion from counsel for or reasonably approved by the Company as to the
applicability of such exemption, and (iii) the certificate evidencing such
Restricted Shares shall bear an additional legend to the effect of the foregoing
substantially as follows:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) OR UNDER APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF OTHER THAN IN COMPLIANCE WITH AN AVAILABLE
EXEMPTION FROM THE REGISTRATION STATEMENT REQUIREMENTS OF THE SECURITIES ACT,
INCLUDING THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT,
UNLESS REGISTERED UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES
LAWS, PROVIDED THAT THE SELLER DELIVERS TO THE COMPANY AN OPINION OF COUNSEL
(WHICH OPINION IS REASONABLY SATISFACTORY TO THE COMPANY) CONFIRMING THE
AVAILABILITY OF SUCH EXEMPTION. THESE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES TO THE EXTENT
PERMITTED BY APPLICABLE FEDERAL AND STATE SECURITIES LAWS.”

Grantee further acknowledges that the Restricted Shares may be subject to such
restrictions, conditions or limitations as the Company determines appropriate as
to the timing and manner of any resales by Grantee or other subsequent transfers
by Grantee of any Restricted Shares, including without limitation (a)
restrictions under an insider trading policy, (b) restrictions designed to delay
and/or coordinate the timing and manner of sales by Grantee, and (c)
restrictions as to the use of a specified brokerage firm for such resales or
other transfers.

(c) Relationship to the Company; Experience. Grantee hereby acknowledges that
Grantee is aware of the Company’s business affairs and financial condition and
has acquired sufficient information about the Company to reach an informed and
knowledgeable decision to acquire the Restricted Shares. Grantee hereby
acknowledges and understands that the grant, vest, or receipt of the Restricted
Shares may be subject to and limited by the Act, the US Securities Exchange Act
of 1934, as amended (collectively, the “Securities Acts”), and other rules and
regulations. Should the Company fail to register any grant, vest, or fail to
issue the Restricted Shares to Grantee due to any restriction or limitation
under the Securities Acts or such other rules and regulations, Grantee shall
hold the Company, its Affiliates, or any of its or their officers and directors
free from any liability for any of the foregoing failure.

4

--------------------------------------------------------------------------------

(d) Grantee’s Liquidity. In reaching the decision to invest in the Restricted
Shares, Grantee has carefully evaluated Grantee’s financial resources and
investment position and the risks associated with this investment, and Grantee
acknowledges that Grantee is able to bear the economic risks of the investment.
Grantee (i) has adequate means of providing for Grantee’s current needs and
possible personal contingencies, (ii) has no need for liquidity in Grantee’s
investment, (iii) is able to bear the substantial economic risks of an
investment in the Restricted Shares for an indefinite period and (iv) at the
present time, can afford a complete loss of such investment. Grantee’s
commitment to investments which are not readily marketable is not
disproportionate to Grantee’s net worth and Grantee’s investment in the
Restricted Shares will not cause Grantee’s overall commitment to become
excessive.

(e) Access to Data. Grantee acknowledges that during the course of this
transaction and before deciding to acquire the Restricted Shares, Grantee has
been provided with financial and other written information about the Company.
Grantee has been given the opportunity by the Company to obtain any information
and ask questions concerning the Company, the Restricted Shares, and Grantee’s
investment that Grantee felt necessary; and to the extent Grantee availed
himself of that opportunity, Grantee has received satisfactory information and
answers concerning the business and financial condition of the Company in
response to all inquiries in respect thereof.

(f) Risks. Grantee acknowledges and understands that (i) an investment in the
Company constitutes a high risk, (ii) the Restricted Shares are highly
speculative, and (iii) there can be no assurance as to what investment return,
if any, there may be. Grantee is aware that the Company may issue additional
securities in the future which could result in the dilution of Grantee’s
ownership interest in the Company.

(g) Valid Agreement. This Agreement when executed and delivered by Grantee will
constitute a valid and legally binding obligation of Grantee which is
enforceable in accordance with its terms.

(h) Residence. The address set forth on the Notice of Restricted Share Award is
Grantee’s current address and accurately sets forth Grantee’s place of
residence.

(i) Tax Consequences. Grantee has reviewed with Grantee’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. Grantee is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. Grantee understands that Grantee (and not the Company) is
responsible for Grantee’s own tax liability that may arise as a result of the
transactions contemplated by this Agreement. Grantee understands that Section 83
of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), taxes as
ordinary income the difference between the purchase price for the Restricted
Shares and the fair market value of the Restricted Shares as of the date any
restrictions on the Restricted Shares lapse for U.S. Federal income tax
purposes. Grantee understands that Grantee may elect to be taxed at the time the
Restricted Shares are granted rather than when and as the restrictions lapse by
filing an election under Section 83(b) of the Code with the U.S. Internal
Revenue Service within 30 days from the date of grant. The form for making this
election is attached as Exhibit A hereto.

GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO FILE TIMELY ANY ELECTION UNDER SECTION 83(b), EVEN IF GRANTEE
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON GRANTEE’S
BEHALF.

5

--------------------------------------------------------------------------------

(j) If Grantee is subject to the laws of the People’s Republic of China (the
“PRC”), Grantee hereby acknowledges that Grantee is aware of the relevant
requirements under the laws of the PRC regarding overseas investment, including
the requirements for approval and registration of overseas securities with
competent authorities. Grantee is acquiring the Restricted Shares after
obtaining requisite approval or registration from competent authorities of the
PRC. Failure to obtain requisite approval or registration shall relieve the
Company, and any Affiliate, of any liability in respect of the failure to issue
the Restricted Shares. If the failure is revealed or occurs after the issuance
of the Restricted Shares, the Company shall be entitled, at its sole discretion,
to redeem or request Grantee to transfer the Restricted Shares to a transferee
who is legally entitled to hold the Restricted Shares at a redemption price (if
any) to be determined by the Administrator in its sole discretion. The Company
and its Affiliates shall be relieved from any liability for any redemption or
request for transfer made pursuant to the foregoing.

7. No Employment Contract Created. The issuance of the Restricted Shares is not
to be construed as granting to Grantee any right with respect to continuance of
employment or any service with the Company or any of its Affiliates. The right
of the Company or any of its Affiliates to terminate at will Grantee's
employment or terminate Grantee’s service at any time (whether by dismissal,
discharge or otherwise), with or without cause, is specifically reserved,
subject to any other written employment or other agreement to which the Company
and Grantee may be a party.

8. Tax Withholding. The Company has the power and the right to deduct or
withhold, or require Grantee to remit to the Company, an amount sufficient to
satisfy national, federal, state, provincial and local taxes (including income
and employment taxes) required by Applicable Laws to be withheld with respect to
the grant and vesting of the Restricted Shares.

9. Interpretation. The Restricted Shares are being issued pursuant to the terms
of the Plan, and are to be interpreted in accordance therewith. The
Administrator will interpret and construe this Agreement and the Plan, and any
action, decision, interpretation or determination made in good faith by the
Administrator will be final and binding on the Company and Grantee.

10. Notices. All notices or other communications which are required or permitted
hereunder will be in writing and sufficient if (i) personally delivered or sent
by telecopy, (ii) sent by nationally-recognized overnight courier or (iii) sent
by registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

(a) if to Grantee, to the address (or telecopy number) set forth on the Notice
of Restricted Share Award; and

(b) if to the Company, to its principal executive office as specified in any
report filed by the Company with the Securities and Exchange Commission or to
such address as the Company may have specified to Grantee in writing, Attention:
Corporate Secretary;

or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such
communication will be deemed to have been given (i) when delivered, if
personally delivered, or when telecopied, if telecopied with confirmation of
transmission by the transmission equipment, (ii) on the first Business Day (as
hereinafter defined) after dispatch, if sent by nationally-recognized overnight
courier and (iii) on the fifth Business Day following the date on which the
piece of mail containing such communication is posted, if sent by mail. As used
herein, “Business Day” means a day that is not a Saturday, Sunday or a day on
which banking institutions in the city to which the notice or communication is
to be sent are not required to be open.

6

--------------------------------------------------------------------------------

11. Specific Performance. Grantee expressly agrees that the Company will be
irreparably damaged if the provisions of this Agreement and the Plan are not
specifically enforced. Upon a breach or threatened breach of the terms,
covenants and/or conditions of this Agreement or the Plan by Grantee, the
Company will, in addition to all other remedies, be entitled to a temporary or
permanent injunction, without showing any actual damage, and/or decree for
specific performance, in accordance with the provisions hereof and thereof. The
Administrator has the power to determine what constitutes a breach or threatened
breach of this Agreement or the Plan. Any such determinations will be final and
conclusive and binding upon Grantee.

12. No Waiver. No waiver of any breach or condition of this Agreement will be
deemed to be a waiver of any other or subsequent breach or condition, whether of
like or different nature.

13. Grantee Undertaking. Grantee hereby agrees to take whatever additional
actions and execute whatever additional documents the Company may in its
reasonable judgment deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on Grantee pursuant to
the express provisions of this Agreement.

14. Modification of Rights. The rights of Grantee are subject to modification
and termination in certain events as provided in this Agreement and the Plan.

15. Governing Law. This Agreement is governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to its conflict
or choice of law principles that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

16. Counterparts; Facsimile Execution. This Agreement may be executed in one or
more counterparts, each of which will be deemed to be an original, but all of
which together will constitute one and the same instrument. Facsimile execution
and delivery of this Agreement or electronic transmission of signatures in
portable document format (pdf) is legal, valid and binding execution and
delivery for all purposes.

17. Entire Agreement. This Agreement (including the Notice of Restricted Share
Award) and the Plan, constitute the entire agreement between the parties with
respect to the subject matter hereof, and supersede all previously written or
oral negotiations, commitments, representations and agreements with respect
thereto.

18. Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability will not affect any
other provisions of this Agreement, and this Agreement will be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

19. WAIVER OF JURY TRIAL. GRANTEE HEREBY EXPRESSLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

20. Other Agreements.

7

--------------------------------------------------------------------------------

(a) Grantee understands and acknowledges that (i) the Plan is entirely
discretionary, (ii) the Company and his/her employer have reserved the right to
amend, suspend or terminate the Plan at any time, (iii) the grant of Restricted
Shares does not in any way create any contractual or other right to receive
additional grants of Restricted Shares (or benefits in lieu of Restricted
Shares) at any time or in any amount and (iv) all determinations with respect to
any additional grants, including (without limitation) the times when Restricted
Shares will be granted, the number of Restricted Shares offered, the purchase
price, and the vesting schedule, will be at the sole discretion of the Company.

(b) The value of these Restricted Shares shall be an extraordinary item of
compensation outside the scope of Grantee’s employment contract, if any, and
shall not be considered a part of Grantee’s normal or expected compensation for
purposes of calculating severance, resignation, redundancy or end-of-service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments.

(c) Grantee understands and acknowledges that participation in the Plan ceases
upon termination of Grantee’s Service for any reason, except as may explicitly
be provided otherwise in the Plan or this Agreement.

(d) Grantee hereby authorizes and directs his/her employer to disclose to the
Company or any Affiliate any information regarding his/her employment, the
nature and amount of his/her compensation and the fact and conditions of
Grantee’s participation in the Plan, as Grantee’s employer deems necessary or
appropriate to facilitate the administration of the Plan. Grantee consents to
the collection, use and transfer of personal data (the “Data”) for use by the
Company, its Affiliates and third parties as necessary or appropriate to
administer the Plan. Grantee may, at any time, view the Data, require any
necessary modifications of Data or withdraw the consents set forth in this
subsection by contacting the Human Resources Department of the Company in
writing.

(e) Grantee agrees that the Company may deliver by e-mail all documents relating
to the Plan or this award (including without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including without
limitation, annual reports and proxy statements). Grantee also agrees that the
Company may deliver these documents by posting them on a website maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a website, it will notify Grantee by e-mail.

21. Resale Restrictions.

8

--------------------------------------------------------------------------------

Grantee hereby agrees that in connection with any underwritten public offering
by the Company of its equity securities pursuant to an effective registration
statement filed under the Act, including the Company’s initial public offering,
Grantee shall not, directly or indirectly, engage in any transaction prohibited
by the underwriter, or sell, make any short sale of, contract to sell, transfer
the economic risk of ownership in, loan, hypothecate, pledge, grant any option
for the purchase of, or otherwise dispose or transfer for value or agree to
engage in any of the foregoing transactions with respect to any Shares without
the prior written consent of the Company or its underwriters, for such period of
time after the effective date of such registration statement as may be requested
by the Company or such underwriters. Such period of time shall not exceed one
hundred eighty (180) days and may be required by the underwriter as a market
condition of the offering; provided, however, that if either (i) during the last
seventeen (17) days of such one hundred eighty (180) day period, the Company
issues an earnings release or material news or a material event relating to the
Company occurs or (ii) prior to the expiration of such one hundred eighty (180)
day period, the Company announces that it will release earnings results during
the sixteen (16) day period beginning on the last day of the one hundred eighty
(180) day period, then the restrictions imposed during such one hundred eighty
(180) day period shall continue to apply until the expiration of the eighteen
(18) day period beginning on the issuance of the earnings release or the
occurrence of the material news or material event; provided, further, that in
the event the Company or the underwriter requests that the one hundred eighty
(180) day period be extended or modified pursuant to then-applicable law, rules,
regulations or trading policies, the restrictions imposed during the one hundred
eighty (180) day period shall continue to apply to the extent requested by the
Company or the underwriter to comply with such law, rules, regulations or
trading policies. Grantee hereby agrees to execute and deliver such other
agreements as may be reasonably requested by the Company or the underwriter
which are consistent with the foregoing or which are necessary to give further
effect thereto. To enforce the provisions of this Section, the Company may
impose stop-transfer instructions with respect to the Shares until the end of
the applicable stand-off period.

[Signature Page Follows]

9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Share Award
Agreement as of the date first written above.

CHINA OUMEI REAL ESTATE INC.

By: ______________________________
      Name:
      Title:


GRANTEE:

______________________________
Name:

 

10

--------------------------------------------------------------------------------

SPOUSE'S CONSENT TO AGREEMENT
(Required where Grantee resides in a community property jurisdiction)

I acknowledge that I have read the Agreement and the Plan and that I know and
understand the contents of both. I am aware that my spouse has agreed therein to
the imposition of certain forfeiture provisions and restrictions on
transferability with respect to the Restricted Shares that are the subject of
the Agreement, including with respect to my community interest therein, if any,
on the occurrence of certain events described in the Agreement. I hereby consent
to and approve of the provisions of the Agreement, and agree that I will abide
by the Agreement and bequeath any interest in the Restricted Shares which
represents a community interest of mine to my spouse or to a trust subject to my
spouse's control or for my spouse's benefit or the benefit of our children if I
predecease my spouse.

Dated:                                                                  
______________________________   Signature       ______________________________
  Print Name

 

11

--------------------------------------------------------------------------------

Exhibit A

ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Sections 55 and 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
or alternative minimum taxable income, as the case may be, for the current
taxable year the amount of any compensation taxable to taxpayer in connection
with taxpayer’s receipt of the property described below.

1. The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

                                                                               
   TAXPAYER: SPOUSE:   NAME:     ADDRESS:     IDENTIFICATION NO.:     TAXABLE
YEAR:  

2. The property with respect to which the election is made is described as
follows: ____ ordinary shares (the “Shares”) of China Oumei Real Estate Inc.
(the “Company”).

3. The date on which the property was transferred is:___________________,______.

4. The property is subject to the following restrictions: The Shares may not be
transferred and are subject to forfeiture under the terms of an agreement
between the taxpayer and the Company. These restrictions lapse upon the
satisfaction of certain conditions contained in such agreement.

5. The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is: US$_________________.

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

Dated: ______________________,_____           Taxpayer           The undersigned
spouse of taxpayer joins in this election.       Dated: ______________________,
_____         Spouse of Taxpayer  

12

--------------------------------------------------------------------------------